Title: To George Washington from Benjamin Tallmadge, 6 May 1781
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Wethersfield May 6th 1781
                        
                        I had the honor to receive Your Excellency’s favor of the 30th ulto a few days past, the Contents of which
                            were in some measure answered in my letter of the 2d inst. I have given the most pressing Instructions to C. Senr
                            & others to put the Correspondence on a more advantageous footing. Depend on my Exertions,
                            & the earliest Communications of all Intelligence I may receive.
                        I take the liberty to enclose a letter for the Commissary of Prisoners. I have recd Information that some of
                            the Prisoners who were wounded in the Capture of Fort St George & left on Parole, are
                            actively in arms against us. The inclosed to Col. Skinner will give Him the necessary information.
                        When I had the Honor of seeing Your Excellency at Hartford, I mentioned the Circumstance of my application to
                            the Genl Assembly of this State for Remounts for the Regt & the ostensible Reasons of
                            its failure viz. because they had recd no particular Requisitions from Congress or the Commander in Chief for this
                            purpose. (Possibly this was the Case) Immediately after which I wrote to Col. Jameson at Philadelphia, to procure an order
                            of Congress for this purpose. I have not yet heard from him on the Subject.
                        In Consequence of a hint from some of the more liberal & leading Members of the Legislature, I take
                            the liberty to request that Your Excellency would be pleased (if it should not be judged improper) to mention to Governor
                            Trumbull the necessity of procuring Remounts for the Regt as well as the
                            propriety of its being done by this State, to which We are assigned as part of the Quota of her Troops. As we have but
                            about one Troop of horse now in the Regt & a prospect of getting nearly our Complement of Men, added to the
                            Circumstance of having no other Regt of American Cavalry in this Quarter for service the ensuing Campaign, I cannot but
                            hope that some more vigorous & speedy measures may be taken to put us on a more respectable footing. Agreeable to
                            your Excellency’s Orders I have engaged some sadlery work to be done for the Regt, so that I hope we shall not be wanting
                            in the article should we receive our Complement of Horses.
                        I expect Col. Sheldon will be at Hartford in a few days to attend the Assembly on the above business. I have
                            the Honor to be, with great Regard, Your Excellency’s most Obedt hble Servt
                        
                            Benja. Tallmadge
                        
                        
                            P.S. By some naval Officers who left New York last Thursday, I am informed that the British Fleet fell
                                down to the Hook the day before, said to have about 2000 Troops on board—& that previous to
                                this, they impressed a number of Men from the City of N.Y. & took more than 200 Prisoners from the Prison
                                Ships, & put them on board their Ships of War.
                        
                        
                            B.T.
                        
                    